Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED FINAL ACTION
Status of Claims
Claims 1-6 are currently amended and have been fully considered.  These pending claims are directed toward an apparatus.
Status of Previous Objections / Rejections
Examiner modifies the previous Office action’s (OA) (i.e, 04/28/2021) 35 USC §103 rejections in view of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent rejections.  
Response to Amendment
In their reply dated October 28, 2021, Applicant made claim amendments to address the rejections and claim interpretations of the prior Office Action (OA) and to potentially advance prosecution.  In view of the claim amendments and the attendant revised scope of the claimed invention, Examiner applies new claim interpretations and grounds of rejections in this OA.  However, Examiner maintains the prior art of record.  
Specification
The title of the invention is not descriptive in the sense that it is quite broad.  Additionally, there are no method claims.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The examined claims are apparatus/system claims requiring only the positively recited structural components, although structured with physical features that can perform the stated functions or accomplish the intended uses.  Functional limitations state either an intended use or operation, a manner of operating a device, apparatus or system, or what the apparatus/system does.  Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Of course, in the patentability analysis of these apparatus/system claims, functional features are not ignored and Applicant can and should employ such language where appropriate and helpful.  However, if a prior art structure is capable of performing the intended use, or if such apparatus can operate in the manner described, then it meets the claim limitation (MPEP §§ 2114, 2173.05(g)).
The blood sample, for example, is considered a material potentially contained within, transient or passing through, generated or produced, or otherwise worked upon by the apparatus/system rather than a structural components of the apparatus.  
According to the MPEP §2115 [R-2], a material or article worked upon does not limit apparatus claims: Expressions relating an apparatus to contents thereof during an intended operation are of no significance in determining patentability of apparatus claims.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
The below patentability analysis provides one or more interpretations and claim mappings of the claimed structures and/or limitations although other interpretations may be possible.  In the patentability analysis, the Office applies the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification are not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
The recitation “a syringe comprising a volume of blood and a volume of air wherein the volume of air is about 3-20 times the volume of the blood” seems to indicate that “a volume of blood” and “a volume of air” are included in the syringe and thus included in the system.  If they are included in the system, they are an integral part of the system.  Although the disclosure, such as [0023] mentions using a blood filter and syringe where the volume of air in the syringe is preferably about 3-20 times the volume of the blood, Examiner could not find support for the blood and air being a structural part of the system.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 follows with the underlined portions causing the indefiniteness rejection.
Claim 1: A system comprising: 
(a) a syringe comprising a volume of blood and a volume of air wherein the volume of air is about 3-20 times the volume of the blood; and 
(b) a blood filter for the production of plasma or serum from a blood sample, comprising: 
a filter membrane having opposite first and second sides; 
a blood sample to be filtered, said receiving compartment being arranged on said first side of the filter membrane, the filter membrane resting on a seating, 
wherein at least 50% of the surface of the second side of the filter membrane is in contact with said seating, and 
wherein the seating comprises a plurality of channels for collecting the filtered blood sample.
The claim mentions a receiving compartment defining a hollow space for receiving a blood sample although ‘a blood sample’ was previously mentioned in connection with a blood filter for the production of plasma or serum.  This leads to confusion about whether this is the same or a different blood sample.
Also, the difference between the ‘volume of blood’ and the ‘blood sample’ is unclear.  Further, since the claims are apparatus claims, it is unclear how the syringe could contain a volume of blood and a volume of air, or how this blood and air interacts with the system.  That is, in spite of the claim recitation, it is unclear whether the volume of blood and volume of air are a part of the system.  
In the specification, at [0023], an example is given of using a blood filter where a volume of blood is filled into a syringe as well as a volume of air, with the volume of air preferably being about 3-20 times the volume of the blood.  However, this recitation appears to be a method of using the blood filter and syringe.  Thus, if the volume of blood and volume of air are claimed to be part of the system, it is unclear if there is proper support in the disclosure.
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Nussbaumer et al. (US4522713) in view of Togawa et al. (US20070105156) (IDS of 10-15-2018).
Regarding claims 1-6, Nussbaumer et al. (Nussbaumer) discloses a blood filter for the production of plasma or serum from a blood sample (Abstract, col. 3, lines 54-57; Fig. 1,7), comprising: 
a filter membrane 8 having opposite first and second sides (Figs. 1, 7); 
a receiving compartment defining a hollow space for receiving a blood sample to be filtered, said receiving compartment being arranged on said first side of the filter membrane, the filter membrane resting on a seating 10, 23 (col. 3, lines 38-67; col. 5, lines 49-67, Figs. 1, 7), 
wherein the surface of the second side of the filter membrane is in contact with said seating, and 
wherein the seating comprises a plurality of channels for collecting the filtered blood sample (col. 4, lines 10-15, where the plurality of channels are the fine passages). 
	Therefore Nussbaumer discloses the claimed invention, except 
(i)	it is unclear whether at least 50% of the surface of the second side of the filter membrane is in contact with said seating; and
(ii)	a syringe comprising a volume of blood and a volume of air wherein the volume of air is about 3-20 times the volume of the blood.
	Regarding item (i), typically a filter membrane will rest entirely on its support or seating so that greater than 50% of the surface will be in contact with the seating.
Additionally, Togawa et al. (Togawa) discloses a similar arrangement where a filter apparatus includes a plasma or serum separation membrane that enables omitting centrifugal 4 and the seating as 5 ([0060]), greater than 50% of the surface is in contact with the seating.
The filter apparatus 21 is formed by using a syringe 22 for injection.  In the syringe 22, a first filter member 23 and a second filter member 24 are disposed so that the second filter member 24 is on the downstream side.  A third filter member 25 is disposed on the first filter member 23 ([0072]).  
Also, Nussbaumer discusses at length the relationship between air and filtration and for example the formation of an air cushion (col. 5, lines 65-67; col. 6, lines 46-52; col. 10, lines 3-12).  With respect to Togawa and the syringe, although, Togawa does not mention any volume ratio of air to blood in the syringe, if the syringe starts with air and is then slowly filled with blood, then at some point the air will 3-20 the volume of blood.
Therefore, to one of ordinary skill in the art at the time of the claimed invention, and in view of Togawa, it would have been obvious to include a syringe comprising the recited volume of blood and volume of air, as one means of incorporating a blood filter and filter membrane, and to experiment with a suitable contact percentage for the support or seating, and if necessary, adjust the percentage of contact of the filter membrane with the seating, such that where necessary, it is greater than 50 or even 75% of the surface will be in contact with the seating.  It would have also been obvious to experiment with other structural features to optimize the blood filter and filter membrane to achieve the desired filtration results for the intended purpose.
Additional Disclosures Included:  Claim 2:  The seating is convex having a radius of curvature between 30 and 150 mm (Nussbaumer, col. 5, lines 65-67, where the seating is convex; Claim 3: In the blood filter, at least 75% of the surface of the second side of the filter membrane is in contact with said seating (claim 1 analysis); Claim 4: The plurality of channels cover between 0.5% and 15% of the surface of the seating (since the manner of collecting the blood is based on the size of the channel in relation to the filter’s surface area, which relates to seating area, it would have been obvious to experiment with various ratios to optimize the relationship between the coverage area of the plurality of channels and the seating surface which such optimization could render the claimed range); Claim 5: The plurality of channels forms a sampling compartment having a volume in the range between 0.06 mm3 and 3.5 mm3 per cm2 of the filter surface (again, as in claim 4, since this relates to filtration  capability and efficiency, this would be an optimizable feature) and Claim 6: The blood filter comprises a single filter membrane (Nussbaumer, Fig. 1 discloses a single filter membrane).
Response to Arguments
	Applicant’s arguments filed 10-28-2021 have been fully considered but they are not persuasive.  Applicant states that Togawa does not teach or suggest the ratio of blood and air as set forth in claim 1.  However, notwithstanding the claim clarity issue, in operation one would expect that the volume of air to the volume of blood will readily achieve the recited ratio since the syringe will start with no blood and will be slowly filled with blood.  Thus, depending on the amount of blood received into the syringe, at some point the claimed ratio will be achieved.
	With respect to the amended claims, Examiner has added one or more new rationales with respect to the new or amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required 
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HAYDEN BREWSTER/